Case 3:13-cv-00297-JAM Document 679-1 Filed 06/24/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

xX
BRUCE KIRBY, INC. ET AL. : CASE NO. 3:13-CV-00297 (JAM)
Plaintiffs,
¥.
LASERPERFORMANCE (EUROPE)
LIMITED, ET AL.
Defendants.
xX

 

DECLARATION OF FARZAD RASTEGAR IN SUPPORT OF
DORY VENTURES, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION
TO MOTION TO QUASH AND OBJECTION TO MOTION TO COMPEL

Farzad Rastegar, declares as follows:

I, I am familiar with the facts stated herein and submit this Declaration in support of
Dory Ventures, LLC’s Reply to Plaintiffs’ Opposition to Motion to Quash.

2, ] am a member and director of Dory Ventures, LLC.

3. Dory Ventures, LLC (“Dory”) is an advisory services business. It currently has one
full time employee and several part time employees. Since January 1, 2017, it has
had no more than three employees at any time. To the best of my recollection, Dory
has not provided any services to the defendants in this action for at least the past
three years.

4. T have reviewed the Subpoena for the Production of Documents dated May 19, 2021
directed to Dory by the Plaintiffs. Any Dory records are located in storage boxes
in several different locations except for current year records which are maintained
digitally. To my knowledge, the records are not organized in any chronological
way or labeled for easy perusal or analysis.

5. By policy, the records of Dory do not include materials that would belong to any
of Dory’s clients. Work product associated with any project or assignment belongs
to the clients and have nol been maintained by Dory at any time.

6. Further, by policy Dory retains records for a period of seven years from the end of
any calendar year. As a result, to the best of my recollection, there would be no
records within Dory files that would relate to the defendants and are more than
seven years old.
Case 3:13-cv-00297-JAM Document 679-1 Filed 06/24/21 Page 2 of 2

7. Dory’s current staffing is limited, and Dory does not have the resources available
to conduct the search and retrieval sought by the Plaintiffs’ Subpoena. Such a
search would involve many hours of work at various storage locations and at
substantial cost to Dory.

I declare under penalty of perjury under the laws of the United States that the foregoing is
true and accurate to the best of my knowledge.

June 24, 2021 Ankrear >
